Citation Nr: 1423108	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO. 09-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1940 to December 1945. He died in August 2007; the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied service connection for the Veteran's cause of death. 

This matter was previously remanded by the Board in March 2011 and June 2012 for further development. The requested development having been completed, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Entitlement to Disability and Indemnity Compensation (DIC) benefits was denied in the March 2011 Board decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in August 2007 from carcinoma of the lung (lung cancer).

2. Service-connected PTSD contributed materially and substantially to carcinoma of the lung, the cause of the Veteran's death.

CONCLUSION OF LAW

A disability incurred in or aggravated by active service did cause or substantially or materially contribute to cause the Veteran's death, and therefore the criteria for service connection for the cause of the Veteran's death have been satisfied. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the appellant's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). However, in light of the fully favorable decision with respect to the issue of service connection for the Veteran's cause of death, no further discussion of VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Merits of the Case

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant primarily argues that the Veteran's service-connected PTSD was a contributory cause of the Veteran's death because it caused the Veteran to smoke, which in turn caused his fatal lung cancer. For the reasons stated below, the Board finds that service connection for the Veteran's cause of death is warranted based on a contributory cause theory.

The appellant has stated that the Veteran smoked to mitigate and control his anxiety, which was a symptom of his PTSD. The appellant is competent to report the Veteran's smoking habits and PTSD symptoms, as they are lay observable, and there is no evidence indicating she is not credible. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the appellant is not competent to opine as to the existence of a causal relationship between the Veteran's PTSD and his smoking, as this requires medical training and expertise. Id. 

Turning to the medical evidence of record, a VA medical opinion was obtained in October 2012. After reviewing the claims file, the examiner found that the Veteran's service-connected PTSD did not cause or aggravate the Veteran's smoking, did not accelerate the Veteran's death, and did not cause the Veteran's death in any organic way. The examiner stated that there is no medical evidence indicating that PTSD is causally connected to lung cancer, PTSD causes nicotine dependence or that nicotine dependence is an outcome secondary to PTSD, or smoking treats or mitigates the effects of PTSD.

The appellant submitted contrary medical evidence. The first piece of evidence is a July 2008 letter from Dr. V., which stated that the Veteran's combat exposure left him susceptible to using nicotine as a method of addressing his anxiety, citing to the fact that individuals with emotional and mental disorders often rely on nicotine as a way of controlling their anxiety and unpleasant affects. 

The second piece of evidence is treatise evidence in the form of an internet generated copy of a medical study entitled Nicotine Dependence, PTSD Symptoms, and Depression Proneness Among Male and Female Smokers, concerning the correlation between nicotine dependence and individuals with PTSD symptoms. The study states that there "may well be" a specific correlation (in men, not women) between nicotine dependence and PTSD, as opposed to being a function of their joint association with the third variable of depression vulnerability, but no further definitive conclusion is offered. While the study is competent and credible, the lack of a definitive conclusion as to a correlation between PTSD and smoking and the fact that it is a generalized treatise and not necessarily specific to the Veteran's specific circumstances, limits its probative weight.

Finally, an outside medical opinion was obtained in April 2014. In that opinion, the reviewing physician opined that it was at least as likely as not that the Veteran's PTSD caused him to smoke, which in turn caused the Veteran's lung cancer. The examiner stated that, while there is no conclusive association between PTSD and smoking, after reviewing all of the medical evidence of record he felt that in this particular case the Veteran's PTSD likely contributed significantly to his smoking habits, which in turn likely caused or significantly contributed to the Veteran's fatal lung cancer. The examiner's opinion was well-reasoned and supported by a strong factual basis, and as a result is entitled to significant probative weight. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008).

Based on the competent lay and medical evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD materially and substantially contributed to his fatal lung cancer because it caused the Veteran to smoke. See 38 C.F.R. § 3.312(c). Therefore, service connection for the cause of the Veteran's death is warranted in this case.
	

ORDER

Entitlement to service connection for the Veteran's cause of death is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


